Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,730,078 in view of Shimono et al (US Pub 2014/0079524 A1) as follows: 
17/828,314 (Claim 24)				USP 10,730,078 (Claim 1)
An object processing system
An automated shuttle sorter
a programmable motion device with an end-effector for grasping at an input area a selected object, and for moving the selected object

a carriage with a load bed for receiving the selected object thereon, said carriage being movably mounted at a carriage elevation on a track system for movement of the carriage at the carriage elevation
a carriage that is reciprocally movable along the track between a load position at which the carriage is loaded by dropping an object into the carriage and an unload position adjacent to a target destination location among the at least two rows of destination locations
a plurality of destination locations with output bins with open tops provided at a destination location elevation that is lower than the carriage elevation
at least two rows of destination locations disposed on opposing sides of a track, each row of destination locations comprising a plurality of destination locations
an actuation system for causing the carriage to discharge the selected object from the load bed and drop the selected object into a selected output bin of a selected destination location of the plurality of destination locations
wherein the carriage includes an actuator that selectively causes the carriage to tip transverse to a direction of the track to dump the object into the target destination location, and

wherein the carriage moves along the track in a first direction from the load position to the unload position adjacent to the target destination location and moves in a reverse direction along the track to return to the load position after dumping the object into the target destination location

Both sets of limitations disclose a carriage, a plurality of destination locations, and an actuation system.  USP 10,730,078 does not disclose a programmable motion device with an end-effector for grasping at an input area a selected object, and for moving the selected object for the purpose of unloading a pallet of workpieces to a separate receiving unit.  Shimono teaches a programmable motion device (element 1) with an end-effector (element 15) for grasping at an input area a selected object, and for moving the selected object (paragraph 0024) for the purpose of unloading a pallet of workpieces to a separate receiving unit (paragraph 0023).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify USP 10,730,078, as taught by Shimono, for the purpose of unloading a pallet of workpieces to a separate receiving unit.
Claims 25-44 of 17/828,314 correlate to claims 2-32 of USP 10,730,078.
Claims 24-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 11,400,491 in view of Shimono et al (US Pub 2014/0079524 A1) as follows: 
17/828,314 (Claim 24)				USP 11,400,491 (Claim 1)
An object processing system
A processing system for processing objects, said processing system
a programmable motion device with an end-effector for grasping at an input area a selected object, and for moving the selected object

a carriage with a load bed for receiving the selected object thereon, said carriage being movably mounted at a carriage elevation on a track system for movement of the carriage at the carriage elevation
a reciprocating carriage that moves along a linear path; a loading location; and a plurality of destination locations
a plurality of destination locations with output bins with open tops provided at a destination location elevation that is lower than the carriage elevation
wherein the reciprocating carriage moves along the linear path in a first direction from the loading location at which the reciprocating carriage receives an object to a selected destination location among the plurality of destination locations on at least one side of the linear path
an actuation system for causing the carriage to discharge the selected object from the load bed and drop the selected object into a selected output bin of a selected destination location of the plurality of destination locations
reciprocating carriage including an actuator system that selectively causes the reciprocating carriage to tip transverse to a direction of the path to drop the object into the selected destination location prior to returning to the loading location by moving in a reverse direction along the linear path

Both sets of limitations disclose a carriage, a plurality of destination locations, and an actuation system.  USP 11,400,491 does not disclose a programmable motion device with an end-effector for grasping at an input area a selected object, and for moving the selected object for the purpose of unloading a pallet of workpieces to a separate receiving unit.  Shimono teaches a programmable motion device (element 1) with an end-effector (element 15) for grasping at an input area a selected object, and for moving the selected object (paragraph 0024) for the purpose of unloading a pallet of workpieces to a separate receiving unit (paragraph 0023).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify USP 11,400,491, as taught by Shimono, for the purpose of unloading a pallet of workpieces to a separate receiving unit.
Claims 25-44 of 17/828,314 correlate to claims 2-38 of USP 11,400,491.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 24-28, 31-35, and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Hartlepp (USP 4,846,335) in view of Shimono et al (US Pub 2014/0079524 A1).
Regarding claim 24, Hartlepp discloses an object processing system comprising: a carriage with a load bed for receiving the selected object thereon, said carriage being movably mounted at a carriage elevation on a track system for movement of the carriage at the carriage elevation (col. 2, lines 49-58); a plurality of destination locations with output bins with open tops provided at a destination location elevation that is lower than the carriage elevation (see Fig. 1; elements 28, 30, and 32); and an actuation system for causing the carriage to discharge the selected object from the load bed and drop the selected object into a selected output bin of a selected destination location of the plurality of destination locations (col. 2, lines 59-64), but Hartlepp does not disclose a programmable motion device with an end-effector for grasping at an input area a selected object, and for moving the selected object.  Shimono teaches a programmable motion device (element 1) with an end-effector (element 15) for grasping at an input area a selected object, and for moving the selected object (paragraph 0024) for the purpose of unloading a pallet of workpieces to a separate receiving unit (paragraph 0023).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartlepp, as taught by Shimono, for the purpose of unloading a pallet of workpieces to a separate receiving unit.
Regarding claim 25, Hartlepp does not disclose the end-effector includes a vacuum cup for grasping the selected object.  Shimono teaches the end-effector includes a vacuum cup (elements 15) for grasping the selected object for the purpose of unloading a pallet of workpieces to a separate receiving unit (paragraph 0023).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartlepp, as taught by Shimono, for the purpose of unloading a pallet of workpieces to a separate receiving unit.
Regarding claim 26, Hartlepp does not disclose the selected object may be dropped from the vacuum cup into the load bed of the carriage.  Shimono teaches the selected object may be dropped from the vacuum cup into a receiving unit (element 202) for the purpose of unloading a pallet of workpieces to a separate receiving unit (paragraph 0023).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartlepp, as taught by Shimono, for the purpose of unloading a pallet of workpieces to a separate receiving unit.
Regarding claim 27, Hartlepp discloses the actuation system tips the load bed of the carriage to discharge the selected object from the load bed and drop the selected object into the selected output bin (col. 2, lines 59-64).
Regarding claim 28, Hartlepp discloses the plurality of destination locations is provided as an array of destination locations (see Fig. 1; elements 28, 30, and 32).
Regarding claim 31, Hartlepp discloses an object processing system comprising: a carriage with a load bed for receiving the selected object thereon, said carriage being movably mounted at a carriage elevation on a track system for movement of the carriage at the carriage elevation within the processing area (col. 2, lines 49-58); a plurality of destination locations provided at a destination location elevation that is lower than the carriage elevation (see Fig. 1; elements 28, 30, and 32); and an actuation system for causing the carriage to discharge the selected object from the load bed and drop the selected object into a selected destination location of the plurality of destination locations (col. 2, lines 59-64), but Hartlepp does not disclose a programmable motion device with a vacuum end-effector for grasping at an input area a selected object among a plurality of objects, and for moving the selected object to a processing area.  Shimono teaches a programmable motion device (element 1) with a vacuum end-effector (elements 15) for grasping at an input area a selected object among a plurality of objects, and for moving the selected object to a processing area (paragraph 0024) for the purpose of unloading a pallet of workpieces to a separate receiving unit (paragraph 0023).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartlepp, as taught by Shimono, for the purpose of unloading a pallet of workpieces to a separate receiving unit.
Regarding claim 32, Hartlepp does not disclose the end-effector includes a vacuum cup for grasping the selected object.  Shimono teaches the end-effector includes a vacuum cup (element 15) for grasping the selected object for the purpose of unloading a pallet of workpieces to a separate receiving unit (paragraph 0023).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartlepp, as taught by Shimono, for the purpose of unloading a pallet of workpieces to a separate receiving unit.
Regarding claim 33, Hartlepp does not disclose the selected object may be dropped from the vacuum cup into the load bed of the carriage.  Shimono teaches the selected object may be dropped from the vacuum cup into a receiving unit (element 202) for the purpose of unloading a pallet of workpieces to a separate receiving unit (paragraph 0023).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartlepp, as taught by Shimono, for the purpose of unloading a pallet of workpieces to a separate receiving unit.
Regarding claim 34, Hartlepp discloses the actuation system tips the load bed of the carriage to discharge the selected object from the load bed and drop the selected object into the selected destination location (col. 2, lines 59-64).
Regarding claim 35, Hartlepp discloses the plurality of destination locations is provided as an array of destination locations (see Fig. 1; elements 28, 30, and 32).
Regarding claim 38, Hartlepp discloses a method of processing objects, said method comprising: moving the carriage at carriage elevation on a track system to a selected destination location of a plurality of destination locations within the processing area (col. 2, lines 49-58 and see Fig. 1; elements 28, 30, and 32); and dropping the selected object from the carriage into a selected output bin at the selected destination location (col. 2, lines 59-64), but Hartlepp does not disclose grasping a selected object with an end-effector of a programmable motion device; moving the selected object with the end-effector to a processing area; dropping the selected object from the end-effector to a load bed of a carrier for receiving the selected object.  Shimono teaches grasping a selected object with an end-effector of a programmable motion device (paragraph 0023 and 0029; elements 1 and 15); moving the selected object with the end-effector to a processing area (paragraph 0040); dropping the selected object from the end-effector to a load bed of a carrier for receiving the selected object (col. 2, lines 49-58); dropping the selected object from the end-effector to a load bed of a carrier for receiving the selected object (paragraph 0040) for the purpose of unloading a pallet of workpieces to a separate receiving unit (paragraph 0023).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartlepp, as taught by Shimono, for the purpose of unloading a pallet of workpieces to a separate receiving unit.
Regarding claim 39, Hartlepp does not disclose the end-effector includes a vacuum cup for grasping the selected object.  Shimono teaches the end-effector includes a vacuum cup (element 15) for grasping the selected object for the purpose of unloading a pallet of workpieces to a separate receiving unit (paragraph 0023).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartlepp, as taught by Shimono, for the purpose of unloading a pallet of workpieces to a separate receiving unit.
Regarding claim 40, Hartlepp does not disclose the selected object may be dropped from the vacuum cup into the load bed of the carriage.  Shimono teaches the selected object may be dropped from the vacuum cup into the load bed of the carriage (element 202) for the purpose of unloading a pallet of workpieces to a separate receiving unit (paragraph 0023).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartlepp, as taught by Shimono, for the purpose of unloading a pallet of workpieces to a separate receiving unit.
Regarding claim 41, Hartlepp discloses the dropping the selected object from the carriage includes tipping the load bed of the carriage to drop the selected object into the selected output bin (col. 2, lines 59-64).
Regarding claim 42 Hartlepp discloses the plurality of destination locations is provided as an array of destination locations (see Fig. 1; elements 28, 30, and 32).
Claims 29, 30, 36, 37, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Hartlepp/Shimono in view of Avishay (US Pub 2005/0167343 A1).
Regarding claim 29, Hartlepp/Shimono discloses all the limitations of the claim, but Hartlepp/Shimono does not disclose the selected output bin of the selected destination location is provided on a pull-out drawer.  Avishay teaches as obvious the selected output bin of the selected destination location is provided on a pull-out drawer (see Fig. 1; elements 2 placed in element 13).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the present case, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for multiple bins to be placed within a movable drawer for the purpose of ease of movement and removal or sorted mail (paragraphs 0051, 0053, and 0106).
Regarding claim 30, Hartlepp/Shimono discloses all the limitations of the claim, but Hartlepp/Shimono does not disclose the pull-out drawer includes at least one additional output bin in addition to the selected output bin.  Avishay teaches as obvious the pull-out drawer includes at least one additional output bin in addition to the selected output bin (see Fig. 1; elements 2 placed in element 13).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the present case, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for multiple bins to be placed within a movable drawer for the purpose of ease of movement and removal or sorted mail (paragraphs 0051, 0053, and 0106).
Regarding claim 36, Hartlepp/Shimono discloses all the limitations of the claim, but Hartlepp/Shimono does not disclose the selected destination location includes a selected output bin that is provided on a pull-out drawer.  Avishay teaches as obvious the selected destination location includes a selected output bin that is provided on a pull-out drawer (see Fig. 1; elements 2 placed in element 13).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the present case, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for multiple bins to be placed within a movable drawer for the purpose of ease of movement and removal or sorted mail (paragraphs 0051, 0053, and 0106).
Regarding claim 37, Hartlepp/Shimono discloses all the limitations of the claim, but Hartlepp/Shimono does not disclose the pull-out drawer includes at least one additional output bin in addition to the selected output bin.  Avishay teaches as obvious the pull-out drawer includes at least one additional output bin in addition to the selected output bin (see Fig. 1; elements 2 placed in element 13).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the present case, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for multiple bins to be placed within a movable drawer for the purpose of ease of movement and removal or sorted mail (paragraphs 0051, 0053, and 0106).
Regarding claim 43, Hartlepp/Shimono discloses all the limitations of the claim, but Hartlepp/Shimono does not disclose t removing the selected output bin from the processing area on a pull-out drawer.  Avishay teaches as obvious removing the selected output bin from the processing area on a pull-out drawer (see Fig. 1; elements 2 placed in element 13).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the present case, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for multiple bins to be placed within a movable drawer for the purpose of ease of movement and removal or sorted mail (paragraphs 0051, 0053, and 0106).
Regarding claim 44, Hartlepp/Shimono discloses all the limitations of the claim, but Hartlepp/Shimono does not disclose the pull-out drawer includes at least one additional output bin in addition to the selected output bin.  Avishay teaches as obvious the pull-out drawer includes at least one additional output bin in addition to the selected output bin (see Fig. 1; elements 2 placed in element 13).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the present case, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for multiple bins to be placed within a movable drawer for the purpose of ease of movement and removal or sorted mail (paragraphs 0051, 0053, and 0106).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K./Examiner, Art Unit 3653                                                                                                                                                                                                        	
	
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653